Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made and entered
into as of this 12th day of June, 2003 by and between Mellon Financial
Corporation (“MFC”), a Pennsylvania Corporation and on behalf of Mellon
Financial Corporation # 1 (the “Company”) and James D. Aramanda (the
“Executive”).

 

WHEREAS, MFC and Executive entered into an Employment Agreement (the “Original
Employment Agreement”) as of December 1, 2000; and

 

WHEREAS, MFC and/or the Company is providing the following additional
compensation to Executive, the adequacy, sufficiency and receipt of such
consideration which is hereby acknowledged; and

 

WHEREAS, in accordance with Section 19 of the Original Employment Agreement, the
parties now desire to amend the Original Employment Agreement in certain
respects and otherwise restate the Original Employment Agreement in its entirety
in this Agreement:

 

NOW, THEREFORE, in consideration for the mutual covenants herein contained, each
intending to be legally bound hereby, the Company and the Executive do mutually
covenant and agree as follows:

 

ARTICLE 1: CONSIDERATION

 

1.01 The foregoing recitals are incorporated by reference herein.

 

1.02 In exchange for Executive’s execution of this Agreement within thirty (30)
days of his receipt of the Agreement and as a condition precedent to the
following, the Company agrees to provide Executive with a stock option award of
20,000 shares of MFC Type I options (“Award”), upon approval of the Award by the
MFC’s Human Resources Committee at its May 19, 2003 meeting. The Award is
subject to the terms and conditions set forth in the MFC Long Term Profit
Incentive Plan (1996) (“LTPIP”) and option documentation.

 

ARTICLE 2: TERM OF AGREEMENT; EMPLOYMENT AT WILL

 

2.01 Effective April 15, 2003 Executive was appointed a Vice Chair of MFC.
Executive’s current position with the Company is as the Head of the Human
Resources Services Sector for MFC.

 

2.02 The Executive’s employment under the Original Agreement commenced on
December 1, 2000 and was to continue thereafter through December 31, 2003 (the
“Original Term”). Upon the earlier of the execution of this Agreement or
effective June 1, 2003, Executive’s rights shall be those of an Employee at Will
with the Company and nothing in this Agreement is a promise of employment for a
fixed term with MFC, the Company or their parents, subsidiaries, affiliates,
related entities, and successors and assigns (collectively “Mellon”). Executive
agrees that beginning on June 1, 2003 he becomes an employee at will and that he
remains at all times thereafter an employee at will. The Company may terminate
Executive’s employment or change Executive’s position or duties or employer
and/or MFC may remove him from the position of Vice Chair for any reason or for
no reason, just as Executive may resign at any time.

 

2.03 Except as herein otherwise specifically provided, references in this
Agreement to employment by Company shall include employment, if any, or the
performance of duties, by or on behalf of Mellon and the obligation of the
Company to make any payment or provide any benefit to the Executive hereunder
shall be deemed satisfied to the extent that such payment is made or such
benefit is provided by Mellon.

 

1



--------------------------------------------------------------------------------

ARTICLE 3: CONFIDENTIAL INFORMATION

 

3.01 Definition of and Ownership of Confidential Information. Executive
recognizes, acknowledges and agrees that:

 

(a) In the course of Executive’s employment by the Company, Executive has had,
and it will be necessary for Executive to be given or have access to, and become
informed of confidential or proprietary information which Mellon possesses or to
which Mellon has rights, which relates to Mellon and which is not generally
known to the public or in the trade and is a competitive asset of Mellon or
information which constitutes a “trade secret” of Mellon, as that term is
defined by the Uniform Trade Secrets Act, as amended and approved by the
National Conference of Commissioners on Uniform State Laws in 1985, including
without limitation, (i) Mellon’s planning data, records, observations and
marketing strategies or techniques, computer programs, system documentation,
manuals, formulae, processes, operation methods, machines, compositions; (ii)
non-public terms of any new products, data bases, and investment strategies of
Mellon, trading, arbitrage and/or hedging techniques or strategies,; (iii)
non-public information relating to Mellon’s personnel matters; (iv) Mellon’s
financial results and information about its business condition; (v) non-public
terms of any investment, management or advisory agreement or other material
contract of Mellon; (vi) Mellon’s proprietary software and related documents;
(vii) Mellon’s customer and client and prospecting lists, identifying
information and contact persons at such customers and clients and prospects; and
(viii) non-public material information concerning Mellon’s clients or customers
or their operations, condition (financial or otherwise) or plans whether such is
original, duplicated, computerized, memorized, handwritten or in any other form
(collectively referred to herein as the “Confidential Information”);

 

(b) Confidential Information shall not include information generally known to
the public other than by virtue of a breach of this Agreement by Executive,
information rightfully known to Executive without limitation on disclosure prior
to its receipt from Mellon or a customer of Mellon, information rightfully
received from a third party without limitation on disclosure and information
generally made available by Mellon or a client or customer of Mellon to third
parties without restriction on disclosure; or information required to be
disclosed by law, rule, regulation or order without an obligation of
confidentiality on the part of the recipient, provided that prior to making any
disclosure under this clause Executive shall, if permissible under the law, rule
or regulation, provide Mellon with notice and the opportunity to contest such
disclosure.

 

(c) The Confidential Information has been developed or acquired by Mellon with
significant expenditures of time, effort and money and is unique and cannot be
lawfully duplicated or easily acquired. The Confidential Information is the sole
and exclusive property of Mellon (and in some cases the property of a customer
of Mellon), regardless whether compiled or created by Executive. Mellon takes
all reasonable measures to maintain its confidentiality and to guard its
secrecy. The Confidential Information is not generally known outside Mellon and
within Mellon this information is confidential and used only on a “need to know”
basis. The Confidential Information is unique and cannot be lawfully duplicated
or easily acquired. Executive agrees that the Confidential Information is
deserving of trade secret status and protection, as that term is defined by the
Uniform Trade Secrets Act, as amended and approved by the National Conference of
Commissioners on Uniform State Laws in 1985.

 

3.02 Use of Confidential Information. Executive agrees that the use, except for
the sole purpose of conducting business on behalf of Mellon or with prior
written consent of Mellon, misappropriation or disclosure of the Confidential
Information would constitute a breach of trust and could cause irreparable
injury to Mellon.

 

3.03 Nondisclosure of Confidential Information. Executive agrees that it is
essential to the protection of Mellon’s goodwill and to the maintenance of
Mellon’s competitive position that the Confidential Information be kept secret
and Executive agrees not to disclose the Confidential Information to others or

 

2



--------------------------------------------------------------------------------

use the Confidential Information to Executive’s own advantage or the advantage
of others either during employment or at any time thereafter.

 

3.04 Additional Obligations. Executive agrees that the obligations under this
Article are in addition to, and not in limitation or preemption of, all other
obligations of confidentiality which Executive may have to Mellon and/or under
MFC’s Code of Conduct or general or specific legal or equitable principles.

 

3.05 Return of Mellon Property. Executive agrees that upon the termination of
employment, for any reason or no reason, or at any other time Mellon may
request, that Executive will immediately return to Mellon all Confidential
Information and all of its property, including without limitation, all documents
(including copies) and information, however maintained (including computer
files, tapes, and recordings), concerning Mellon or acquired by the Executive in
the course and scope of employment (excluding only those documents relating
solely to Executive’s own salary and benefits).

 

ARTICLE 4: NONSOLICITATION OF CUSTOMERS, CLIENTS ACCOUNTS AND EMPLOYEES

 

4.01 Nonsolicitation of Clients or Customers. Executive covenants and agrees
that during employment and that upon the termination of his employment, for any
reason or no reason, including but not limited to resignation of employment,
that for a period of twelve (12) months following the termination of his
employment (“Restricted Period”), Executive, whether directly or indirectly, in
any capacity whatsoever (whether as proprietor, partner, investor, shareholder,
director, officer, employer, consultant, independent contractor, co-venturer,
financier, agent, representative or otherwise) will not:

 

(a) provide or assist with the provision of Relevant Financial Services to a
Client or Customer of Mellon, except as an employee of the Company or its
parents, subsidiaries, affiliates or related entity of the Company; provided
that this Article 4 does not prohibit Executive from being employed by or
affiliated or associated with any person or entity after termination of his
employment with Company so long as he does not have any involvement on behalf of
any person or entity with respect to soliciting, managing, administering,
supporting or retaining the Relevant Financial Services business provided or
proposed to be provided to a Customer or Client of Mellon and/or

 

(b) solicit by mail, phone, personal meeting, or by any other means, either
directly or indirectly, the business or patronage of any Customer or Client of
Mellon for any other person or entity, divert, entice, or otherwise take away
from Mellon the business or patronage of any Customer or Client of Mellon, or
attempt to do so, or solicit or induce any Customer or Client of Mellon to
terminate or reduce its relationship with Mellon.

 

4.02 Nonsolicitation of Employees. Executive covenants and agrees that during
employment with the Company and during the Restricted Period that Executive
shall not, directly or indirectly, hire, recruit solicit or induce, or attempt
to hire, recruit solicit or induce, (or in any way assist another person or
enterprise in recruiting, soliciting or inducing) any employee of Mellon to
leave Mellon’s or any affiliate for any reason whatsoever.

 

4.03 Reasonableness of Restricted Period. Executive acknowledges and agrees that
the Restricted Period is reasonable and valid in duration and scope and in all
other respects. Executive also represents that Executive’s experience and
capabilities are such that the enforcement of the provisions of this Agreement
will not prevent Executive from earning a livelihood, and acknowledge that it
would cause Mellon serious and irreparable injury and cost if Executive were to
use Executive’s ability and knowledge in competition with Mellon or to otherwise
breach the obligations contained in this Agreement.

 

3



--------------------------------------------------------------------------------

4.04 Extension of Restricted Period. Executive agrees that the nonsolicitation
obligations contained in this Agreement shall be extended by the length of time
during which Executive shall have been in breach of any of the provisions.

 

4.05 Definitions. Executive understands that for the purposes of this Agreement:

 

(a) “Relevant Financial Services” shall mean: (i) the shareholder and securities
transfer services, including global shares, stock option and employee stock
purchase plan administration, financial planning, securities brokerage, direct
purchase and dividend reinvestment plan administration, merger and acquisition
services, proxy solicitation, stock watch, odd-lot programs, unclaimed property
compliance, information agent services, demutualization services and consulting
services, broker dealer and employee benefit plan services debt trusteeship,
investor relations services, provided by the Mellon; (ii) human resources
consulting, strategic human resources outsourcing, including investment
management, employee communication, record-keeping, trust and custody services
provided by Mellon; and (iii) any other services or products provided by Mellon
from time to time which, at any time during the twelve (12) months preceding the
termination of the Executive’s employment, are within the scope of Executive’s
responsibilities.

 

(b) Executive understands that for the purposes of this Agreement, “Customer” or
“Client” of Mellon means any person or entity to the extent that such person or
entity (i) is receiving Relevant Financial Services from Mellon on the date of
termination of the Executive’s employment with the Companies, (ii) received such
services for compensation at any time during the one-year period immediately
preceding the date of termination of the Executive’s employment with Mellon or
(iii) at any time during the one-year period immediately preceding the date of
termination of the Executive’s employment with Mellon was solicited by the
Executive, directly or indirectly, in whole or in part, on behalf of Mellon to
provide Relevant Financial Services.

 

ARTICLE 5: DUTY OF LOYALTY

 

5.01 Duty of Loyalty to Mellon. Executive agrees that at all times during
employment by the Company and as a Vice Chair of MFC, Executive owes Mellon a
duty of loyalty and a duty to act in good faith. Executive agrees that during
employment Executive will not individually, or in combination with any other
employee or competitor of Mellon, violate or breach the terms of this Agreement,
the MFC Code of Conduct or MFC Securities Trading Policy.

 

5.02 Cooperation. Executive agrees that upon the termination of employment of
Executive, for any reason or no reason, including but not limited to resignation
of employment, that Executive will cooperate with Mellon, upon reasonable notice
and at reasonable times, in the prosecution and defense of complaints,
investigations, litigation, arbitration and mediation of any complaints, claims
or actions now in existence or that may be threatened or brought in the future
relating to events or occurrences that transpired while employed by the Company
or as a Vice Chair of MFC.

 

5.03 Prior Employer Restrictions. Executive warrants that he is not subject or
party to any agreement, understanding or undertaking that would prevent or
restrict Executive from performing Executive’s employment, duties or working
with or on behalf of any customer or client. In addition, Executive warrants
that his employment with the Company does not violate any agreement,
understanding or undertaking. Still further, Executive agrees that Executive
will not in the course of performing duties for Mellon or the Company violate
any confidentiality obligations Executive may owe to others.

 

5.04 Disclosure of Agreement. Executive acknowledges and agrees to disclose the
existence and terms of this Agreement so long as and to the extent that such
terms remain in effect to (a) any prospective employer, partner or co-venturer
prior to entering into an employment, partnership, or other business
relationship with such person or entity.

 

4



--------------------------------------------------------------------------------

ARTICLE 6; SPECIAL, UNIQUE AND EXTRAORDINARY SERVICES

 

Executive acknowledges and agrees that in performing the job duties of his
position that Executive provides Mellon with a special, unique and extraordinary
service.

 

ARTICLE 7; WORKS FOR HIRE.

 

7.01 Property of Mellon. Executive understands and agrees that any and all
rights or interests that Executive holds or obtains in any designs, trade
secrets, client, supplier, and vendor lists, sales and marketing plans,
inventions, discoveries, improvements, processes, copyrights, patent rights,
trademarks, and developments of any kind whatsoever, which are authored,
conceived, reduced to practice, or otherwise obtained by Executive during
employment with the Company or in the performance of his duties as a Vice Chair
or Head of the Human Resources Service Sector which relate to or arise out of
such employment or duties are expressly regarded as property of Mellon or “works
for hire” (the “Inventions”).

 

7.02 Disclosure; Assignment. Executive agrees to promptly disclose to Mellon any
and all such Inventions and deliver to Mellon, upon its request, a written
description of such Inventions and any available documentary or other materials
evidencing such Invention. Executive hereby assigns to Mellon the sole and
exclusive right to such Inventions, and that, upon request of Mellon, will
execute and deliver any and all documents or instruments and take any other
action which Mellon shall deem necessary to assign to and vest completely in it,
to perfect trademark, trade secret, copyright and patent protection with respect
to, or to otherwise protect Mellon’s trade secrets and proprietary interest in,
such Inventions.

 

7.03 Survival. These obligations shall continue beyond the termination of
Executive’s employment, regardless of reason, with respect to such Inventions
conceived of, reduced to practice, or developed by Executive during the term of
employment with the Company.

 

7.04 Fees. Mellon agrees to pay any and all copyright, trademark and patent fees
and expenses or other costs incurred by Executive for any assistance rendered to
Mellon pursuant to this Article 7 and to promptly reimburse Executive for all
expenses incurred by Executive in perfecting its property rights in the
Inventions. Executive’s obligations to assign Inventions shall not apply to any
invention about which Executive can prove that: (i) the invention was developed
entirely on Executive’s own time and effort, (ii) no equipment, supplies,
facilities, resources, trade secrets or confidential information of Mellon was
used in the development of the invention; (iii) the invention does not relate to
the business of Mellon or to Mellon’s actual or anticipated research and
development; and (iv) the invention does not result from any work otherwise
performed by Executive for Mellon.

 

ARTICLE 8: REMEDIES

 

8.01 Injunctive Relief. Executive agrees that any breach or threatened breach of
any of the covenants contained in the Agreement would cause immediate, material
and irreparable harm to the Company, MFC and/or Mellon and that money damages
would not provide an adequate remedy for the Company, MFC and/or Mellon to
protect and preserve the status quo. Therefore, EXECUTIVE CONSENTS TO THE
ISSUANCE OF A TEMPORARY RESTRAINING ORDER or A PRELIMINARY or PERMANENT
INJUNCTION ordering that:

 

(a) that Executive immediately return to the Company, MFC and/or Mellon all
property and Confidential Information, whether original, duplicated,
computerized, handwritten, or in any other form whatsoever, and that Executive
be enjoined and restrained from using or disclosing any information contained in
such records; and

 

(b) that, for a period of twelve (12) months, Executive be enjoined and
restrained from soliciting any client or customer whom Executive served or whose
name became known to

 

5



--------------------------------------------------------------------------------

Executive while employed by the Company or in the performance of his duties with
MFC, in any office and in any capacity; and

 

(c) that for a period of twelve (12) months, Executive be enjoined and
restrained from hiring, soliciting, or inducing any employee of Mellon to leave
Mellon.

 

8.02 Executive agrees that the Mellon shall have all of the rights and remedies
available under law, or in equity, including, but not limited to, injunctive
relief, to a party enforcing any such covenant each of such rights and remedies
to be independent of the other and severally enforceable including, but not
limited to, the right to have such covenants specifically enforced, and the
right to require any violating party to account for and pay over to Mellon all
benefits derived or received by such violating party, or any of its subsidiaries
or affiliates, as a result of any such breach of covenant.

 

8.03 Jurisdiction. For purposes of Article 8.01, Executive agrees to submit to,
and confer exclusive jurisdiction on, the United States District Court or the
State Court which has original jurisdiction for judicial district or county in
which Executive last worked for the Company or performed duties for MFC or
Mellon. In addition, this Agreement shall be construed, governed by, and
enforced in accordance with the laws of said jurisdiction.

 

ARTICLE 9: ASSIGNMENT

 

9.01 Executive expressly acknowledges and agrees that the Company, MFC or Mellon
may assign this Agreement, and its rights and obligations hereunder, to any
other individual, entity or organization that is a direct or indirect subsidiary
of the Company, MFC or Mellon or which acquires (whether by purchase, merger,
consolidation or otherwise) all or substantially all of the business of the
Company, MFC or Mellon, in either case without Executive’s consent and without
the necessity that this Agreement be re-signed at the time of such transfer, and
the terms the “Company, “MFC” and/or “Mellon” shall be deemed to include such
entity or organization to which this Agreement is assigned. Any such transfer
shall not in and of itself constitute a termination of Executive’s employment.

 

ARTICLE   10: MISCELLANEOUS

 

10.01 Reasonableness; Severability. Executive agrees that the covenants set
forth herein are reasonable and valid in duration and scope and in all other
respects. If any court or tribunal determines that any of such covenants, or any
part thereof, are invalid or unenforceable, the remaining covenants shall not
thereby be affected and they shall be given full effect, without regard to the
invalid portions. If any court or tribunal determined that all, or any part of
the covenants contained herein are unenforceable, because of the duration or
scope of such provision, or for any other reason, such court or tribunal is
directed to reduce the duration or scope of such provision, as the case may be,
so that, in its reduced form, such provision shall then be enforceable. If any
provision or provisions hereof shall be deemed invalid or unenforceable either
in whole or in part, this Agreement shall be deemed amended to delete or modify,
as necessary, the offending provision or provisions and to alter the bounds
thereof in order to render it valid and enforceable.

 

10.02 Additional Obligations. Executive agrees that with the exception of the
Original Employment Agreement, the obligations in this Agreement are in addition
to and not in limitation or preemption of, all other obligations or prior
agreements he has with the Mellon, may have to Mellon or under MFCs’ Code of
Conduct or general or specific legal or equitable principles.

 

10.03 Time to Consider Agreement. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS
READ AND REVIEWED THIS AGREEMENT IN ITS ENTIRETY AND HAS BEEN GIVEN AN
OPPORTUNITY TO CONSIDER THE AGREEMENT AND TO ASK THE COMPANY OR MFC QUESTIONS
ABOUT IT. EXECUTIVE ALSO AGREES THAT HE HAS BEEN GIVEN AN

 

6



--------------------------------------------------------------------------------

OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF HIS CHOICE PRIOR TO EXECUTING THE
AGREEMENT. BY EXECUTING THE AGREEMENT, EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT HE
FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT AND KNOWINGLY AND FREELY AGREES TO
ABIDE BY THEM.

 

10.04 Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with respect to the subject matter hereof and
supercedes all prior agreements, including the Original Employment Agreement,
Change in Control Severance Agreement dated January 16, 2001, or understandings
with regard to the terms and conditions of the Executive’s employment other than
those contained in the Change of Control Severance Agreement (Executive
Management Group), plans, policies and practices of general applicability to
members of the MFC’s senior management. No amendment or waiver of this Agreement
or any provision hereof shall be effective unless contained in a writing
executed by the party against whom such amendment or waiver is asserted.

 

10.05 Governing Law. This Agreement shall be deemed to be made and entered into
in the Commonwealth of Pennsylvania, and shall in all respects be interpreted,
enforced and governed under the laws of said State.

 

10.06 Survival. Executive acknowledges and agrees that the covenants and the
restrictions contained in this Agreement are intended to protect Mellon’s
interest in its Confidential Information and its commercial relationships and
goodwill with its customers, prospective customers, vendors, suppliers,
consultants and employees. Executive acknowledges and agrees that the covenants
and the restrictions contained in this Agreement shall continue in accordance
with the express terms hereof regardless of any changes in title, position,
duties, salary, compensation, benefits or other terms and conditions of
employment, and shall survive the termination of Executive’s employment.

 

10.06 Headings. The underlined headings contained in this Agreement are for
convenience of reference only and shall not affect the interpretation or
construction of any provision hereof.

 

IN WITNESS WHEREOF, Mellon Financial Corporation has caused this Agreement to be
signed by duly authorized officers and the Executive has hereto set his hand, as
of the date first above written.

 

THE EXECUTIVE

/s/    James D. Aramanda

--------------------------------------------------------------------------------

James D. Aramanda

 

MELLON FINANCIAL CORPORATION By:  /s/    Steven G. Elliott

--------------------------------------------------------------------------------

        Steven G. Elliott

        Senior Vice Chairman

 

7